Title: From George Washington to James Otis, Sr., 6 December 1775
From: Washington, George
To: Otis, James Sr.



Cambridge 6th Decr 1775.

Copies of the Inclosed Letter I have already written to the Governors of Rhode Island & Connecticut, & shall do the same to the President of the Congress in New Hampshire; as I conceive our affairs are in a very critical Situation.
It was mentioned to me yesterday, in conversation, that the Militia of this Government ordered in, to supply the places of the Connecticut Troops, are allowed 40/ pr Month, of 28 days. The first I highly approv’d of, because I was unwilling to see any inviduous distinction in pay; the never failing consequence of which is, jealously, & discord—But Sir, if the Genl Court of this Colony have resolved on the latter, you must give me leave to add, that it aims the most fatal stab to the Peace of this Army

that ever was given; & that Lord North himself, could not have devised a more effectual blow to the Recruiting Service.
Excuse me Sir for the strength of these expressions—if my Information is wrong (I had it from Genl Heath, who says he had it from a Member of your Court) they are altogether Improper & I crave your pardon for them—If right, my Zeal in the American cause must plead my excuse. I am with great respect Sir Yr Most Obedt Hble Ser.

Go: Washington

